DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-7, 9-13, 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,931,354 B2. 
Regarding claim 1, claim 1 of U.S. Patent No. 10,931,354 teaches a method of wireless communication of a user equipment (UE).
determining that the UE possesses T processing units for calculation of channel state information (CSI) reports as in the application corresponds to the limitation “determining that the UE possesses … (CSI) reports” (claim 1 of U.S. Patent No. 10,931,354 lines 3-4);
transmitting, to a base station, an indication indicating the T processing units as in the application corresponds to the limitation “transmitting, to a base station … T processing units” (claim 1 of U.S. Patent No. 10,931,354 lines 5-6);
receiving, from the base station, a trigger for updating or providing M CSI reports as in the application corresponds to the limitation “receiving, from the base station … M CSI reports” (claim 1 of U.S. Patent No. 10,931,354 lines 7-8);
determining that P processing units of the T processing units are available for calculation of CSI reports as in the application corresponds to the limitation “determining that P processing units … computing power of the UE” (claim 1 of U.S. Patent No. 10,931,354 lines 9-12);
updating or providing N CSI reports, wherein N is an integer smaller than or equal to M and allows processing units assigned for calculation of the N CSI reports to be smaller than or equal to the P processing units as in the application corresponds to the limitation “selecting N CSI reports … updating the N CSI reports” (claim 1 of U.S. Patent No. 10,931,354 lines 13-18).
However, the claim(s) additionally recite(s) “selecting N CSI reports from the M CSI reports in accordance with a predetermined rule” and “each of the P processing units indicating an amount of computing power of the UE”. In removing the additional limitation(s), the scope of the claim(s) is merely broadened by eliminating elements and their functions. It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. Therefore, it would have been obvious to one skilled in the art at the time the invention was made to not recite the additional limitation(s).
Regarding claim 3, claim 2 of U.S. Patent No. 10,931,354 teaches the N CSI reports are selected based on priority levels of the M CSI reports (claim 2 of U.S. Patent No. 10,931,354 lines 1-3).
Regarding claim 4, claim 3 of U.S. Patent No. 10,931,354 teaches each of the N CSI reports has a priority level higher than that of any of the others of the M CSI reports (claim 3 of U.S. Patent No. 10,931,354 lines 1-3).
Regarding claim 5, claim 4 of U.S. Patent No. 10,931,354 teaches determining that L processing units of the T processing units are occupied for calculation of CSI reports, wherein that the P processing units are available is determined based on the T processing units and the L processing units (claim 4 of U.S. Patent No. 10,931,354 lines 2-6).
Regarding claim 6, claim 5 of U.S. Patent No. 10,931,354 teaches determining a respective number of processing units allocated for calculation of each of the N CSI reports (claim 5 of U.S. Patent No. 10,931,354 lines 1-3).
Regarding claim 7, claim 6 of U.S. Patent No. 10,931,354 teaches an apparatus for wireless communication, the apparatus being a user equipment (UE). 
a memory; and at least one processor coupled to the memory and configured to: 
determine that the UE possesses T processing units for calculation of channel state information (CSI) reports as in the application corresponds to the limitation “determine that the UE possesses … (CSI) reports” (claim 6 of U.S. Patent No. 10,931,354 lines 6-8); 
transmit, to a base station, an indication indicating the T processing units as in the application corresponds to the limitation “transmit, to a base station … T processing units” (claim 6 of U.S. Patent No. 10,931,354 lines 9-10); 
receive, from the base station, a trigger for updating or providing M CSI reports as in the application corresponds to the limitation “receiving, from the base station … integer greater than 0” (claim 6 of U.S. Patent No. 10,931,354 lines 11-12); 
determine that P processing units of the T processing units are available for calculation of CSI reports as in the application corresponds to the limitation “determine that P processing units … computing power of the UE” (claim 6 of U.S. Patent No. 10,931,354 lines 13-16); and 
update or provide N CSI reports, wherein N is an integer smaller than or equal to M and allows processing units assigned for calculation of the N CSI reports to be smaller than or equal to the P processing units as in the application corresponds to the limitation “select N CSI reports … update the N CSI reports” (claim 6 of U.S. Patent No. 10,931,354 lines 17-22).
However, the claim(s) additionally recite(s) “selecting N CSI reports from the M CSI reports in accordance with a predetermined rule” and “each of the P processing units indicating an amount of computing power of the UE”. In removing the additional limitation(s), the scope of the claim(s) is merely broadened by eliminating elements and their functions. It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. Therefore, it would have been obvious to one skilled in the art at the time the invention was made to not recite the additional limitation(s).
Regarding claim 9, claim 7 of U.S. Patent No. 10,931,354 teaches the N CSI reports are selected based on priority levels of the M CSI reports (claim 7 of U.S. Patent No. 10,931,354 lines 1-3).
Regarding claim 10, claim 8 of U.S. Patent No. 10,931,354 teaches each of the N CSI reports has a priority level higher than that of any of the others of the M CSI reports (claim 8 of U.S. Patent No. 10,931,354 lines 1-3).
Regarding claim 11, claim 9 of U.S. Patent No. 10,931,354 teaches the at least one processor is further configured to: determine that L processing units of the T processing units are occupied for calculation of CSI reports, wherein that the P processing units are available is determined based on the T processing units and the L processing units (claim 9 of U.S. Patent No. 10,931,354 lines 3-7).
Regarding claim 12, claim 10 of U.S. Patent No. 10,931,354 teaches the at least one processor is further configured to: determine a respective number of processing units allocated for calculation of each of the N CSI reports (claim 10 of U.S. Patent No. 10,931,354 lines 3-4).
Regarding claim 13, claim 11 of U.S. Patent No. 10,931,354 teaches a non-transitory computer-readable medium storing computer executable code for wireless communication of a user equipment (UE).
determine that the UE possesses T processing units for calculation of channel state information (CSI) reports as in the application corresponds to the limitation “determine that the UE possesses … (CSI) reports” (claim 11 of U.S. Patent No. 10,931,354 lines 4-5); 
transmit, to a base station, an indication indicating the T processing units as in the application corresponds to the limitation “transmit, to a base station … T processing units” (claim 11 of U.S. Patent No. 10,931,354 lines 6-7); 
receive, from the base station, a trigger for updating or providing M CSI reports as in the application corresponds to the limitation “receive, from the base station … integer greater than 0” (claim 11 of U.S. Patent No. 10,931,354 lines 8-9); 
determine that P processing units of the T processing units are available for calculation of CSI reports as in the application corresponds to the limitation “determine that P processing units … power of the UE” (claim 11 of U.S. Patent No. 10,931,354 lines 10-12); and 
update or provide N CSI reports, wherein N is an integer smaller than or equal to M and allows processing units assigned for calculation of the N CSI reports to be smaller than or equal to the P processing units as in the application corresponds to the limitation “select N CSI reports … update the N CSI reports” (claim 11 of U.S. Patent No. 10,931,354 lines 13-18).
However, the claim(s) additionally recite(s) “selecting N CSI reports from the M CSI reports in accordance with a predetermined rule” and “each of the P processing units indicating an amount of computing power of the UE”. In removing the additional limitation(s), the scope of the claim(s) is merely broadened by eliminating elements and their functions. It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. Therefore, it would have been obvious to one skilled in the art at the time the invention was made to not recite the additional limitation(s).
Regarding claim 15, claim 12 of U.S. Patent No. 10,931,354 teaches the N CSI reports are selected based on priority levels of the M CSI reports (claim 12 of U.S. Patent No. 10,931,354 lines 2-4).
Regarding claim 16, claim 13 of U.S. Patent No. 10,931,354 teaches each of the N CSI reports has a priority level higher than that of any of the others of the M CSI reports (claim 13 of U.S. Patent No. 10,931,354 lines 2-4).
Regarding claim 17, claim 14 of U.S. Patent No. 10,931,354 teaches determine that L processing units of the T processing units are occupied for calculation of CSI reports, wherein that the P processing units are available is determined based on the T processing units and the L processing units (claim 14 of U.S. Patent No. 10,931,354 lines 3-7).
Regarding claim 18, claim 15 of U.S. Patent No. 10,931,354 teaches the code is further configured to: determine a respective number of processing units allocated for calculation of each of the N CSI reports (claim 15 of U.S. Patent No. 10,931,354 lines 3-4).
Allowable Subject Matter
Claims 1-18 would be allowed if the nonstatutory double patenting rejection as stated above is overcome. The cited prior art alone or in combination fail to teach or make obvious on the following when considered in combination with other limitations in the claim: “receiving, from the base station, a trigger for updating or providing M CSI reports; determining that P processing units of the T processing units are available for calculation of CSI reports; and updating or providing N CSI reports, wherein N is an integer smaller than or equal to M and allows processing units assigned for calculation of the N CSI reports to be smaller than or equal to the P processing units” as recited in independent claims 1, 7, 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al. (PG Pub US 2019/0288812 A1) discloses processing relaxation for aperiodic channel state information (CSI) reference signal (CSI-RS) is discussed for networks that include full dimension multiple input, multiple output (FD-MIMO) operations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T DUONG whose telephone number is (571)270-1664. The examiner can normally be reached Monday - Friday 8 AM - 6 PM EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T DUONG/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        07/08/2022